NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4684-16T3

JAIDEV ANAND and RAGHBIRK
ANAND, h/w,

        Plaintiffs-Appellants,

v.

THE CLUB III AT MATTIX FORGE
CONDOMINIUM ASSOCIATION, INC.,

     Defendant-Respondent.
______________________________

              Argued August 8, 2018 – Decided August 16, 2018

              Before Judges Hoffman and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Docket No. L-
              1848-15.

              John F. Hanahan argued the cause for
              appellants (Rosenbaum & Associates, PC,
              attorneys; John F. Hanahan, on the briefs).

              Matthew L. Rachmiel argued the cause for
              respondents (Methfessel & Werbel, attorneys;
              Matthew L. Rachmiel and Jason D. Dominguez,
              on the brief).

PER CURIAM
     Plaintiffs Jaidev Anand and Raghbirk Anand1 appeal from a May

18, 2017 Law Division order granting the summary judgment dismissal

of their trip-and-fall premises liability action.   Defendant, The

Club III at Mattix Forge Condominium Association (defendant or

Club), owns the condominium complex where plaintiffs reside and

the injury occurred.   For the reasons that follow, we vacate and

remand.

                                I.

     We discern the following facts from the record, viewing the

evidence in the light most favorable to plaintiffs, the non-moving

parties.   Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405-

06 (2014).   This case arises from an accident that occurred at

approximately 7:15 p.m. on November 6, 2014, when plaintiff tripped

over a concrete curb stop2 placed at the end of the walkway leading

from plaintiffs' condominium to defendant's parking lot.

     Around 9:30 a.m. on the day of the accident, plaintiff left

his residence for work, and no curb stop was present at the end

of the walkway.   Plaintiff and his handyman, Juan Diego Carresco,



1
    In this opinion, we refer to Jaidev Anand individually as
plaintiff, and Jaidev Anand and Raghbirk Anand collectively as
plaintiffs. Raghbirk Anand sues per quod.
2
 An employee of defendant described curb stops as, "bumpers [that]
are placed along the edge of . . . parking spaces to discourage
people from driving onto . . . front lawns . . . ."

                                 2                          A-4684-16T3
returned to the Club that evening around 7:00 p.m. Carresco parked

directly in front of the walkway to plaintiff's condominium.             At

that point, it was dark and raining heavily, and neither plaintiff

nor Carresco recalled seeing any curb stop at the end of the

walkway.     Plaintiff does not assert that the curb stop was not

there, but claims it was completely hidden under Carresco's car

as they exited the vehicle.        About five to ten minutes later,

plaintiff asked Carresco to pick up his wife at a nearby store,

and Carresco obliged.      Plaintiff remained at home.

     After Carresco departed, plaintiff went outside to retrieve

his mail, and tripped over the now-present curb stop located where

the walkway met the parking lot.        He recalled, "[T]here was not

enough light, because the light was covered with some kind of

branches."      Carresco   and   plaintiff’s   wife   returned   to   find

plaintiff in the condominium injured and bleeding heavily from his

face.      When plaintiff told them what happened, Carresco went

outside and confirmed that a piece of curb stop was at the end of

the walkway.     Plaintiff recalled that the curb stop he tripped

over was "definitely an old one," and confirmed that it was not

part of either curb stop situated at the head of the assigned

parking spaces in front of his residence.

     According to plaintiff, he later went to the hospital, where

doctors diagnosed him with "multiple fractures."           He underwent

                                    3                             A-4684-16T3
facial surgery and remained in the hospital for several days. When

plaintiff and his wife returned home, the curb stop was no longer

present at the end of the walkway.         However, plaintiffs noticed a

similar-looking curb stop located behind the electrical box of a

different unit. Plaintiff did not notify defendant of the accident

or the misplaced curb stop behind the electrical box before filing

suit.

      The Club has two employees: Angela Ludwig, the property

manager, and Linda Stokes, who oversees maintenance.          Ludwig hires

contractors to perform any additional work required at the complex.

Stokes patrols the property on Monday through Friday from 7:30

a.m. to 3:30 p.m. These patrols include collecting trash discarded

on the premises, and otherwise ensuring everything is in order.

      All factual assertions about the condition of the curb stops

at   the   Club   are   undisputed.       Plaintiff,   who   purchased   the

condominium around thirty years ago, testified he had never seen

any other misplaced curb stops on the property, nor had he seen

any curb stops moved since they were installed around 1998; however

he does recall seeing a few curb stops tilted or lifted up.              The

testimony    of   Stokes   and   Ludwig    echo   those   observations   and

indicates that occasionally trucks or snow plows will strike curb

stops, causing them to lift.



                                      4                             A-4684-16T3
       According to Ludwig, on occasion she asks Stokes to make sure

rebar adequately secures the curb stops.               If Stokes alerts her to

an unsecure or "loose" curb stop, Ludwig contacts a contractor to

secure it.     According to Stokes, if she had seen a curb stop at

the end of plaintiff's walkway she would have placed warning cones

on either side of the hazard and alerted Ludwig, who would have

hired   a    contractor     to   address     the   problem.     Both    employees

testified they received no complaints about misplaced curb stops.

       Plaintiffs provided a report from a professional engineer

regarding the conditions at the Club.               His report discussed the

dangers of curb stops in general, a recommended standard that they

be painted a bright color, and codes requiring pathways to be free

from obstructions.          He then opined the piece of curb stop that

caused plaintiff's injury only had one rebar location, making it

unstable,     and     defendant's    inadequate        inspection      policy       or

procedure was a contributing factor to plaintiff's accident.

       Defendant then moved for summary judgment.             Plaintiff opposed

the motion, arguing there were genuine issues of material fact as

to whether the Club had notice of the misplaced curb stop, and

whether defendant breached its duty to provide adequate lighting.

       The   motion    judge     granted     summary   judgment.        He     found

plaintiffs failed to establish when the misplacement of the curb

stop    occurred,     and    therefore     a   reasonable     juror    could      not

                                         5                                   A-4684-16T3
reasonably find that the curb stop appeared before the end of

Stokes' shift at 3:30 p.m.          The judge further found defendant had

constructive notice that growing tree branches could create a

lighting hazard, but concluded plaintiffs could not establish

proximate cause without testimony from a lighting expert.

                                       II.

       In reviewing a grant of summary judgment, we apply the same

standard under Rule 4:46-2(c) that governs the trial court. See

Liberty Surplus Ins. Corp. v. Nowell Amoroso, P.A., 189 N.J. 436,

445-46 (2007).        We "consider whether the competent evidential

materials presented, when viewed in the light most favorable to

the    non-moving    party,    are    sufficient   to    permit   a    rational

factfinder to resolve the alleged disputed issue in favor of the

non-moving party."       Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520,   540   (1995).    To    establish    a   prima   facie    case    of

negligence, a plaintiff must set forth evidence that: (1) defendant

owed him or her a duty of care; (2) defendant breached that duty;

(3)    defendant's    breach   of    duty    proximately   caused      plaintiff

damages; and (4) damages.            D'Allessandro v. Hartzel, 422 N.J.

Super. 575, 579 (App. Div. 2011).            Plaintiffs bear "the burden of

establishing those elements 'by some competent proof.'"                 Townsend

v. Pierre, 221 N.J. 36, 51 (2015) (quoting Davis, 219 N.J. at

406).

                                        6                                A-4684-16T3
     A business proprietor "owes a duty of reasonable care to

those who enter the premises . . . to provide a reasonably safe

place to do that which is within the scope of the invitation."

Butler v. Acme Mkts., Inc., 89 N.J. 270, 275 (1982). "A proprietor

generally is not liable for injuries caused by defects of which

he [or she] had no actual or implied knowledge or notice, and no

reasonable opportunity to discover."               Brown v. Racquet Club of

Bricktown, 95 N.J. 280, 291 (1984) (citation omitted).                      Further,

"[w]hether a reasonable opportunity to discover a defect existed

will depend on both the character and the duration of the defect."

Ibid.

                                        III.

                                         A.

     On appeal, plaintiff first argues the trial court erred in

finding that no reasonable juror could find the Club had actual

or constructive knowledge of the misplaced curb stop.                   Plaintiff

maintains that whether the curb stop was moved before or after the

end of Stokes' patrol is a question properly left to the jury.                      We

disagree.

     In   the    absence   of    direct       proof,   plaintiff     must   provide

circumstantial      evidence     that     could    lead    to    reasonable       and

legitimate      inferences,     but   mere     speculation      or   loosely     tied

together allegations will not suffice.                 See Lewin v. Ohrbach’s,

                                          7                                  A-4684-16T3
Inc., 14 N.J. Super 193, 198 (App. Div. 1951).     We have held that

where employee inspections are routine, they will suffice to

establish a timeline, absent contrary evidence.     Arroyo v. Durling

Realty, LLC, 433 N.J. Super. 238, 243-44 (App. Div. 2013).           In

Arroyo, a customer at a convenience store fell on a pre-paid phone

card located on the outside sidewalk.     Id. at 241.      The store

owner testified it was routine for employees ending their shift

to sweep outside, and a shift had just ended shortly before the

accident.   Ibid.    The motion judge granted summary judgment and

we affirmed, finding that actual or constructive notice could not

be established without competent evidence disproving the store

owner's testimony on procedure.   Id. at 242-43.    We also rejected

the opinion of the plaintiff's expert criticizing the store's

maintenance and inspection techniques because it was not "grounded

in identified objective standards."   Id. at 244.

     Here, the court properly found a reasonable juror could not

conclude from the facts at hand that defendant had actual or

constructive knowledge of the misplaced curb stop.     Plaintiff has

not provided sufficient evidence to demonstrate that the misplaced

curb stop appeared before 3:30 p.m.      Like the store owner in

Arroyo, defendant has established routine checks through Stokes'

daily patrols.      Both Ludwig and Stokes testified that Stokes

patrols the property from 7:30 a.m. to 3:30 p.m., Monday through

                                  8                           A-4684-16T3
Friday.   Plaintiff's accident occurred on a Thursday and therefore

one could reasonably assume Stokes patrolled the property during

those hours.     Plaintiffs offer no competent proof in the record

to dispute defendant's assertion that Stokes had patrolled during

the day of the accident, only arguing that the main priority of

Stokes' patrols was picking up trash.    Plaintiffs' argument lacks

persuasion.    We therefore affirm the motion court's determination

that defendant did not have constructive notice of the misplaced

curb stop prior to plaintiff's accident.

                                  B.

     Plaintiffs further contend the trial court erred by rejecting

their claim of insufficient lighting, based on its conclusion

"that an average juror could not evaluate the lighting situation

without the testimony of an expert."    On this point, we agree with

plaintiffs.

     "The test of need of expert testimony is whether the matter

to be dealt with is so esoteric that jurors of common judgment and

experience cannot form a valid judgment as to whether the conduct

of the party was reasonable."     Butler, 89 N.J. at 283 (citation

omitted).     Whether an expert witness is required does not depend

on whether there are relevant codes or regulations, but whether

the situation warrants it.     Scully v. Fitzgerald, 179 N.J. 114,

127 (2004) ("A jury does not need a fire expert to explain to it

                                  9                          A-4684-16T3
the dangers that might follow when a lit cigarette is thrown into

a pile of papers or other flammable material.").

      In Webb v. Betta, 7 N.J. Super. 60 (App. Div. 1950), we

reversed the dismissal of the plaintiff's complaint on the basis

that she had not established the landlord's failure to illuminate

a staircase constituted negligent conduct that caused her injury.

Id.   at   62.      Specifically,        the    plaintiff     testified      she    was

descending the staircase in darkness while holding the banister,

and misstepped. Id. at 61. Although the defendant did not dispute

that his failure to light the stairway was a statutory violation

and   evidence       supporting        negligence,      the    judge    found      the

plaintiff's testimony had not established "any proximate causal

relation between the absence of the light and the fall."                      Id. at

61-62.

      We rejected that ruling, finding it "fairly inferable" from

the circumstances that the defendant's failure to provide light

constituted negligence that proximately caused plaintiff to fall.

Id.   at   62.      We    concluded,     "the    jury   was    entitled      to    draw

legitimate, probable inferences that [the plaintiff] misstepped

because    she    could    not   see    the    next   step    on   account    of   the

darkness."       Ibid. (internal quotation marks and citation omitted).

We further dismissed suggestions that the plaintiff might have

become dizzy or that her hand might have slipped off the rail,

                                         10                                   A-4684-16T3
finding the record failed to support such happenings, and declining

to assign the plaintiff a burden to negate possibilities the

testimony did not suggest.        Ibid.

     Here, defendant argues an expert is required to testify to

the standard of care established in the outdoor lighting ordinance

of the Township of Galloway, the municipality where plaintiff's

accident occurred.          We disagree.     The Township of Galloway's

outdoor lighting code provides, "[s]treetlights shall be provided

at all road intersections, street curves and culs-de-sac as deemed

necessary by the approving authority for the protection of health,

safety   and    welfare."      Galloway    Twp.,   N.J.,   Outdoor   Lighting

Ordinance § 233-17.2(E)(1) (2003).           However, plaintiffs did not

assert a violation of any lighting code or statute.              Plaintiffs

simply allege the lighting was inadequate on the evening of

plaintiff's accident because tree branches obstructed the light

in the area where plaintiff tripped and fell.

     The record clearly shows defendant was aware of the potential

danger of tree branches obstructing street lights in its parking

lot, as the following exchange at Ludwig's deposition confirms:

           Q:     Do you as the Property Manager make any
                  attempts at maintaining the trees around
                  the light posts?

           A:     Yes.

           Q:     And what do you do about that?

                                     11                               A-4684-16T3
           A:   I call The Tree Man and he comes out and
                cuts all the branches that are covering
                all the lights.

                . . . .

           A:   And it's also a safety issue, that's why
                we do it.

           Q:   What do you mean by that?

           A:   In other words, when the lights are all
                covered, and it gets kind of dark, then,
                you know, especially at night, you can't
                see and that's why we always have the
                trees trimmed.

     In this case, we conclude plaintiffs' claim that obstructive

foliage   caused   inadequate   lighting   constitutes   a   clear    and

comprehensible claim that is not beyond the scope of the average

juror.    Given that the judge correctly determined "the growth of

branches would have developed over sufficient time to have put

[d]efendant on constructive notice" as to the obstruction of light

due to tree growth, we conclude there remains a genuine issue of

material fact as to whether defendant breached its duty to provide

adequate lighting.   Therefore, summary judgment on this issue was

not appropriate.   We find the record sufficient to create an issue

of fact for the jury to resolve as to this issue.

     Vacated and remanded.      We do not retain jurisdiction.




                                  12                             A-4684-16T3